DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 17, 33, and 35:
U.S. Publication No. 2016/0227523 to Desai et al disclose in Figures 1-5, 8 a method for wireless communications by a BS (BS), comprising:
Multiplexing a first plurality of DCI signals … for a first plurality of UEs (UEs) within … an AL (for example, AL 8; Section 0035 lines 13-14) in a first control channel (PDCCH 318/340 or EPDCCH 345).
Transmitting the first control channel...  Figure 3 (Sections 0032-0035):  BS multiplexes a plurality of DCIs, including DCI 315/315’, DCI 316/316’, and DCI 317/317’, for a plurality of UEs within an AL, such as AL 8, in a PDCCH 318/340 or EPDCCH 345 of carrier component #1, and then transmits the PDCCH 318/340 or EPDCCH 345 to UEs.  In PDCCH 318/340 of carrier component #1: DCI 315 provides scheduling information for PDSCH 311 in subframe #0 310 of component carrier #1, DCI 316 provides scheduling information for PDSCH 321 in subframe #0 320 of component carrier #2, and DCI 317 provides scheduling information for PDSCH 331 in subframe #0 330 of component carrier #3.  Also, in EPDCCH 345 of carrier component #1: DCI 315' provides scheduling information for PDSCH 311 in subframe #0 310 of component carrier #1, DCI 316' provides scheduling information for PDSCH 321 in subframe #0 320 of component carrier #2, and DCI 317' provides scheduling information for PDSCH 331 in subframe #0 330 of component carrier #3, wherein BS provides configuration information to UEs to identify PRB pairs 319 that can convey the EPDCCH, since PRB pairs 319 convey DCIs 315', 316', and 317'.  
Desai et al do not disclose multiplexing a first plurality of DCI signals in a bit domain for a first plurality of UEs within … an AL in a first control channel.
U.S. Publication No. 2014/0321368 to Ivanov et al disclose in Sections 0038-0041, 0063 that DCI messages are transmitted using CCEs in the form of bits.  A plurality of DCI messages are multiplexed into a single bit stream for transmission over the PDCCH (claimed “in a bit domain”; Section 0040).  Ivanov et al disclose in Figures 1, 5-7 and Sections 0039-0041, 0046, 0077, 0105, 0120 that BS multiplexes a plurality of DCI messages DCI1-DCI-n into a signal bit stream for a plurality of UEs into a PDCCH, (claimed “multiplexing a first plurality of DCI signals in a bit domain for a first plurality of UEs … in a first control channel”).  Ivanov et al specifically disclose “…wherein the one or more messages are DCI messages to be comprised in a PDCCH” (Section 0105 lines 2-4) and “…in which the one or more messages to be mapped are downlink messages, e.g., DCI messages, to be comprised in a PDCCH” (Section 0120 lines 4-6).  
Desai et al also do not disclose multiplexing a first plurality of DCI signals in a bit domain for a first plurality of UEs within one or more control channel elements of an AL in a first control channel.  Desai et al only disclose in Section 0035 that a DCI is transmitted over a number of consecutive CCEs/ECCEs, which is an aggregation level, on a PDCCH/EPDCCH. 
U.S. Publication No. 2015/0244510 to Chae et al disclose in Section 0133 lines 10-12 that DCIs of several users may be transmitted at the same ECCE positions on the EPDCCH (claimed “multiplexing a first plurality of DCI signals … for a first plurality of UEs within one or more control channel elements of … in a first control channel”).  So, each ECCE on the EPDCCH can convey multiple DCIs of several users.  
including a size of each DCI signal in the first plurality of DCI signals”, and can be logically combined with Desai et al, Ivanov et al, and Chae et al.

Independent claims 11, 27, 34, and 36:
U.S. Publication No. 2016/0227523 to Desai et al disclose in Figures 1-5, 8 a method for wireless communications by a UE (UE), comprising:
Receiving (from BS) a first control channel (PDCCH 318/340 or EPDCCH 345) including a plurality of DCI signals multiplexed … for a plurality of UEs (UEs) within … an AL (for example, AL 8; Section 0035 lines 13-14)…  Figure 3 (Sections 0032-0035):  BS multiplexes a plurality of DCIs, including DCI 315/315’, DCI 316/316’, and DCI 317/317’, for a plurality of UEs within an AL, such as AL 8, in a PDCCH 318/340 or EPDCCH 345 of carrier component #1, and then transmits the PDCCH 318/340 or EPDCCH 345 to UEs.  In PDCCH 318/340 of carrier component #1: DCI 315 provides scheduling information for PDSCH 311 in subframe #0 310 of component carrier #1, DCI 316 provides scheduling information for PDSCH 321 in subframe #0 320 of component carrier #2, and DCI 317 provides scheduling information for PDSCH 331 in subframe #0 330 of component carrier #3.  Also, in EPDCCH 345 of carrier component #1: DCI 315' provides scheduling information for PDSCH 311 in subframe #0 310 of component carrier #1, DCI 316' provides scheduling information for PDSCH 321 in subframe #0 320 of component carrier #2, and DCI 317' provides scheduling information for PDSCH 331 in subframe #0 330 of component carrier #3, wherein BS provides configuration information to UEs to identify PRB pairs 319 that can convey the EPDCCH, since PRB pairs 319 convey DCIs 315', 316', and 317'.  Desai et al also disclose in Figure 4 Section 0073: BS multiplexes each DCI onto a PDCCH/EPDCCH and transmits the PDCCH/EPDCCHs to 
Identifying a DCI signal within the first control channel directed to the UE.  Since the PDCCH 318/340 or EPDCCH 345 comprises the plurality of DCI signals for the plurality of UEs, each UE identifies the DCI signal within the PDCCH 318/340 or EPDCCH 345 directed to itself in order to obtain uplink and downlink scheduling information.  Refer also to Sections 0032-0102, 0108-0112.
Desai et al do not disclose receiving a first control channel including a plurality of DCI signals multiplexed in a bit domain for a plurality of UEs within … an AL…
U.S. Publication No. 2014/0321368 to Ivanov et al disclose in Sections 0038-0041, 0063 that DCI messages are transmitted using CCEs in the form of bits.  A plurality of DCI messages are multiplexed into a single bit stream for transmission over the PDCCH (claimed “in a bit domain”; Section 0040).  Ivanov et al disclose in Figures 1, 5-7 and Sections 0039-0041, 0046, 0077, 0105, 0120 that BS multiplexes a plurality of DCI messages DCI1-DCI-n into a signal bit stream for a plurality of UEs into a PDCCH, (claimed “receiving a first control channel including a plurality of DCI signals multiplexed in a bit domain for a plurality of UEs…”).  Ivanov et al specifically disclose “…wherein the one or more messages are DCI messages to be comprised in a PDCCH” (Section 0105 lines 2-4) and “…in which the one or more messages to be mapped are downlink messages, e.g., DCI messages, to be comprised in a PDCCH” (Section 0120 lines 4-6).  
Desai et al also do not disclose receiving a first control channel including a plurality of DCI signals multiplexed in a bit domain for a plurality of UEs within one or more control channel elements of an AL…
U.S. Publication No. 2015/0244510 to Chae et al disclose in Section 0133 lines 10-12 that DCIs of several users may be transmitted at the same ECCE positions on the EPDCCH (claimed “receiving a first control channel including a plurality of DCI signals multiplexed … for a plurality of UEs within one or more control channel elements of …”).  So, each ECCE on the EPDCCH can convey multiple DCIs of several users.  

However, none of the prior art disclose the limitation “receiving a first control channel including a plurality of DCI signals multiplexed in a bit domain for a plurality of UEs within one or more control channel elements of an AL and a size of each DCI signal in the plurality of DCI signals”, and can be logically combined with Desai et al, Ivanov et al, and Chae et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2012/0201216 to Wu discloses in Figures 1-9 a method for sending PDCCH information including a first part of the information and a second part of the information, wherein the second part of the information includes DCI content information and the first part of the information includes indication information for indicating a related parameter of the DCI content information.  Refer to Sections 0004-0013 and 0051-0218.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
March 26, 2021